On behalf of the Government and the people
of Costa Rica, may I convey to you, Mr. President, our
warmest congratulations and best wishes on your
assumption of the important post of President.
The nineteenth century was, for vast sectors of
mankind, the century of freedom. However, in many
regions of the world, there were and continue to be,
unacceptable levels of repression. The twentieth
century was, for a good number of nations, the century
of economic development. Nonetheless, the end of the
twentieth century witnessed a prevalence of poverty,
oppressive hunger and injustice, that have conspired
together against aspirations for peace, security and
justice.
The twenty-first century should be devoted to
making freedom universal and consolidating economic
development, but above all, to creating an opportunity
for social justice, international cooperation, equitable
relations among nations and the eradication of poverty.
Since the beginning of my administration and in
keeping with that idea, I have advocated a
globalization that is tempered by justice and focused
on fulfilling the basic needs of all human beings and
their right to happiness.
At my inauguration in May 2002, I noted that just
a few years earlier, when I began to speak of the need
to globalize justice and to humanize globalization,
some skeptics considered me a lonely voice crying out
in a desert of fierce competition. Today we are many
more and our voice is much more powerful in
demanding that the process of globalization be made
more humane.
I am therefore very encouraged today by the fact
that world opinion shares the same concerns which are
reflected in the recommendations of the ILO report
entitled “A fair globalization: Creating opportunities
for all”. That report correctly states: “We believe the
dominant perspective on globalization must shift more
from a narrow preoccupation with markets to a broader
preoccupation with people.” (Preface, p. vii)
As greater integration develops between peoples
and economies, it is urgent that we incorporate
elements of a humanistic ethic into the globalization
process, as an opportunity to spread the benefits of
economic development and scientific and technological
progress. These significant developments, the product
of human wisdom and intelligence, are and must be
enjoyed by all as part of the patrimony of all mankind.
Today, this Organization unites 191 States with
different identities and diverse histories, but with
futures and presents that grow more interdependent
with every passing day. In international forums, it has
become commonplace to speak of the need to
formulate inclusive national models of development. I
believe that it is high time to speak of an inclusive
global society. This General Assembly, which
represents and expresses the common will of all
25

mankind, must play a central role in promoting a
markedly humane globalization.
Economic development is a force that must be
directed and guided. The economy’s positive and
powerful forces should not be left to the invisible hand
determined, in most cases, by the obvious inequality
among nations. In that regard, it is necessary to
consider some concerning data regarding the global
economy. The rate of growth of the global gross
domestic product decreased progressively from an
average of 3.6 per cent in the 1960s to an average of a
1.1 per cent in the 1990s. If we compare the per capita
gross domestic products in constant dollars of the 20
poorest countries and the 20 richest, we note that,
between 1960 and 1962, the former were almost 54
times poorer than the latter, while four decades later, in
the period 2000-2002, they were 121 times poorer. The
differences have been accentuated and the gap has
broadened. These results show an inverse relationship
to what we should be looking for if we really seek a
peaceful, stable and fair world.
In light of those realities, and in order to enable
the 1.2 billion poorest people in the world to
participate in the benefits of economic development,
we must promote policies and strategies that create
opportunities for all. To that end, it is necessary to
make progress at the international level in the
following two directions. First, we must agree on and
strengthen rules and policies that provide a fair
normative framework for globalization. Secondly, we
should create or broaden the venues for the effective
international negotiation, management and
implementation of those agreements.
Poverty, the lack of opportunities, deficient
medical services and limited access to education,
frequently accompanied by excessive expenditure in
armaments, cause the suffering of most peoples. It is
noteworthy that, in 2003, the world set a new record by
devoting $956 billion to military expenditure. That
represents a 17-fold increase in the amount of
resources devoted worldwide to official development
assistance and more than the sum of the foreign debt of
the 64 countries with the lowest gross domestic
product. Those numbers demonstrate that mankind has
yet to understand that security results not from
multiplying weapons, but from multiplying loaves of
bread. Peace and security are built, above all, by
combating injustice, satisfying basic needs, striving for
common social goals and establishing fair and honest
Government.
As pointedly noted by Mr. Oscar Arias Sánchez,
former President of Costa Rica and Nobel Peace Prize
laureate,
“the billions of dollars spent every year on
weapons and on military contingents deprive the
world’s poorest peoples of the chance to fulfil
their basic needs”.
In that regard, Costa Rica fully supports the draft
framework convention on international arms transfers.
That project, based on the obligations already
undertaken by States, seeks to regulate the export of
weapons and their marking and tracing in order to
prevent arms transfers to terrorist and rebel groups and
to those States that breach international humanitarian
law or basic human rights principles. I respectfully
urge all United Nations Member States to adopt that
instrument of international law. I am convinced that it
will contribute substantially to our struggle against the
illicit traffic of weapons around the world.
The aphorism that “the security of one is
inseparable from the security of all” is growing truer
every day. Global democratic governance requires
strengthening both the United Nations and the
competences of the General Assembly. Every State
Member must have a voice and every people of the
world must be represented, in conformity with the
principles of equality and universality that govern the
United Nations system. The Security Council must be
reformed by enlarging its membership and making it
more democratic.
The maintenance of prerogatives for some States,
to the detriment of the great majority of States
Members, is not only antidemocratic, but contrary to
the principle of sovereign equality among States
enshrined in the San Francisco Charter itself.
Committed to the principles of universality and
democracy on which the United Nations is based, I
renew Costa Rica’s longstanding call for the admission
to the United Nations, in conditions of full legal
equality, of the Republic of China on Taiwan, whose
Government has often reiterated its willingness to
assume the obligations imposed by the Charter.
Allow me to refer to one of the worst scourges
affecting peaceful relations among the nations: the
threat of terrorism. The grave attacks committed all
26

over the world over the past few years — in particular,
those committed in New York, Madrid and
Beslan — prove how far terrorists are prepared to go.
Costa Rica is fervently committed to the culture of life
and, in consequence, our people and Government
condemn all acts of terrorism.
Even the loftiest ideals from the most legitimate
sources become mere excuses and pretexts when they
are taken over by terrorists. The first victims of the
terrorists are the causes that they claim to defend.
International society must firmly and resolutely
confront all acts of terrorism, the painful and deadly
consequences of which touch so many nations and
innocent victims. It is essential to combat all forms of
terrorism as well as its sources of financing and safe
havens. It is equally essential to combat with the same
resolve the poverty, inequality and hunger — both for
food and for justice — that afflict many peoples.
The coordination of the international struggle
against terrorism must be assigned to an independent,
professional and permanent organ located at the centre
of this Organization. For that reason, we propose the
creation of the post of United Nations high
commissioner on terrorism that would assist the
Security Council, the General Assembly and the
Economic and Social Council in the comprehensive
fight against that threat and its causes. Only by
creating such an organ, which would draw together
resources and multiply efforts, will it be possible to
respond adequately and jointly to the challenge posed
by international terrorism.
Today, global democratic governance has two
fundamental pillars: the International Court of Justice
and the International Criminal Court. The International
Court of Justice, whose obligatory jurisdiction Costa
Rica accepts without reservation, provides us with an
impartial instance for the peaceful solution of
controversies within the framework of the rule of law,
thus avoiding haphazard or arbitrary interpretations of
the legal norms.
Nevertheless, we note with concern that very few
States accept the obligatory jurisdiction of the Court
without conditions. Most States have made reservations
that exclude, in some cases, all the possible or even all
the conceivable situations in which they would have to
submit to the authority of the principal judicial organ
of the United Nations.
The International Criminal Court, whose
establishment Costa Rica supported enthusiastically,
provides us with an impartial organ to judge the most
serious crimes against mankind. Ironically, while we
all repudiate those crimes, only 94 States have ratified
the Rome Statute and accepted the competence of the
Court.
I would also like to refer to the need to globalize
criminal justice in order to prosecute those who, taking
advantage of public office, rob their own peoples. How
many generations will be condemned to pay the odious
debts created by leaders irremediably sick of greed?
We must never forget that corruption is the mother of
poverty because it deprives the poorest peoples of the
world of the resources necessary to finance their
education, health, housing and social security.
Mr. Verbeke (Belgium), Vice-President, took the
Chair.
It is time to give justice its rightful place. There
should be no loopholes. Asylum and protection should
not be given to those who ransack their own peoples.
All safe havens of impunity must disappear.
As we have a duty to protect the oppressed and
persecuted, we also have a duty to protect those who
do not yet have a voice. In particular, there is a
pressing need to agree on a normative framework,
internationally binding, to uphold human dignity from
the moment of conception. It necessarily follows,
therefore, that to defend life is to defend the very
essence of man itself, all the promises, joys and hopes
of the human being.
I believe in science within ethical limits. As a
medical doctor, I reject human cloning, while I firmly
support research on adult stem cells, which does not
present the same ethical and legal problems as does
cloning. I invite you all to join us in our efforts to
adopt an international convention to ban all forms of
human cloning.
We owe a great debt to nature. It is time to ensure
that globalization be sustainable from an ecological
point of view, in order to maintain the viability of
human life on planet Earth. Notwithstanding the
commitment of 120 nations, we have been unable to
obtain the necessary support for the entry into force of
the Kyoto Protocol.
In 2001, the High-Level Panel on Financing for
Development proposed that the various international
27

entities on environment be consolidated into a single
organization with a standing similar to that of the
World Trade Organization or the International
Monetary Fund. Regrettably, this proposal, as well as
similar initiatives, has not yet enjoyed the necessary
consensus for its approval. Undoubtedly, something
must be done soon in this regard.
We live in a globalized world. This is the logical
outcome of the natural evolution of things and the
progress of mankind, especially in the areas of
telecommunication and information technology. This
fact has brought nations closely together and, at the
same time, it has created unavoidable multilateral
responsibilities.
Today, we live in a world that tries to follow not
only the rules of the global market but also democratic
principles, one that tries to uphold higher standards
regarding the observance of human rights, while
rejecting all forms of odious discrimination and
showing concern for the environment. The observance
of these minimum standards, adopted by the
international society itself, should be the rule for
measuring each State.
Costa Rica would like to see the following
principles recognized and practised by the whole
international community: greater respect for human
rights and labour guarantees, greater protection for the
environment and greater social investment in exchange
for less military expenditure. States should have
greater opportunities to access international
cooperation, credit and markets, while prices should be
fair, reflecting real costs. It is not fair that poor
countries, such as Costa Rica, which are making efforts
in the areas of disarmament, respect for human
rights, labour justice, protection of the environment,
and greater social investment, be penalized by
excluding them from the lists of beneficiaries of
cooperation programmes and from systems of
preferential treatment for the access of their products
to the markets of developed countries.
If we desire lasting peace and a secure world, we
should give a humane dimension to relations among
the various nations. Let us undertake together the
challenge to overcome poverty, hunger, malnutrition
and injustice, as we committed ourselves to do just
yesterday, in the meeting convened by the President of
Brazil, His Excellency Mr. Luiz Inácio Lula da Silva.
Let us make this task the centre of the international
agenda for the short term. A better world is possible. It
is in our hands to build it.